Title: To Thomas Jefferson from Nathaniel Cutting, 19 April 1791
From: Cutting, Nathaniel
To: Jefferson, Thomas


Le Havre, 19 Apr. 1791. TJ’s of 26 Nov. did not arrive in time to be acknowledged by Henrietta. The information he sent from St. Domingo would lead one to expect magnanimity of its legislature would be cordially received by National Assembly. On contrary, French commercial interests, aided by intrigues of La Luzerne, engaged Barnave and other leaders to oppose the colony’s legal representatives. The legislature’s most commendable actions were severely censured and most illiberal aspersions cast on characters of its members. Since their arrival in Paris they have been held as prisoners on parole. Vice President of legislature when it left St. Marc published a pamphlet about political situation which confirms Cutting’s information. He encloses a copy for TJ. As TJ may not have had opportunity to acquaint himself with state of culture and finance in the French part of St. Domingue, he transmits tables which he wrote for his amusement last year, being well authenticated and published by De Marbois in 1789. De Marbois states total export duty at £6,924,167–19–11, but equally respectable authority says this is “the amount actually collected; but to know what it ought to have been, one must add at least 25 ⅌ Ct. on account of the quantity of Produce illicitly convey’d from the Colony.” Thus the whole revenue of the colony may be estimated at £9,329,934–17–11. Late estimate of population gives 30,000 whites, 32,000 free persons of color, and 400,000 Negro slaves, but he believes latter number too low because many planters, to avoid capitation tax, do not report “more than ⅔ or ¾ of their Stock,” so that there are actually supposed to be from 450 to 500,000 slaves.—A gentleman who has been comptroller of the customs informs him that trade of colony is carried on by 580 ships directly from France averaging 373 ⅓ tons, 110 Guineamen, 259 Spanish ships, and 763 American and other vessels, these figures being provided from accurate information for the year 1789. “The illicit Commerce takes off Produce sufficient to load 44 Ships of 300 Tons burthen each, per annum.”
“I cannot help feeling interested in behalf of the persecuted Colonists. Indeed I think that every Free American who indulges Political Reflections must feel himself peculiarly interested in the Fate of the valuable and flourishing Colony of St. Domingue, which at some future period may possibly fall within the Jurisdiction of the Thirteen United States! At least one may venture to predict that such an intimate intercourse will one day be established between them as will mutually invigorate those principles of Constitutional Freedom which have apparently taken such deep root in both Countries, and will be productive of that Reciprocal advantage which is the most durable cement of Political Union.”
He says nothing of the political state of Europe, particularly France, because TJ has infinitely better information and he has little opportunity for gaining political intelligence. But as to himself, he is most grateful for TJ’s kind intentions to have him appointed consul at Le Havre. He acknowledges that he “cannot afford to accept that Office” but with equal candor declares that he has always been ambitious to render all possible service to his countrymen and that he would be much gratified by the appointment “as it would shew the World that I was honor’d with the Confidence of the Fathers of my Country.” He has long desired to fix himself there in the mercantile line, as the city “is now very flourishing and its Port bids fair to become one of the most secure  and commodious in Europe.—If the American trade to this place revives, and I could form an advantageous connexion here I should be happy in the proposed appointment.”
But as the etiquette of the European world makes it necessary to preserve certain appearances, as one holding that office “should be able uniformly to support a decent, not to say an elegant style of living,” as there is no salary attached, and as his limited finances will not permit him to bear these extra expenses, he cannot accept. Further, the office of vice-consul “is a Feather in the Cap of M. De la Motte, and I am convinced his abilities are every way adequate to the discharge of all Consular Duties at this Port.”
He does not believe it necessary to appoint a consul in every commercial city. He has been told that Congress contemplates forming three great consular departments in France, in each of which a native American would be consul and where necessary a vice-consul appointed. He thinks this a judicious arrangement. The vice-consuls might be instructed to keep registers of all American vessels arriving—their names, tonnage, cargoes, officers, sailors, and passengers—from which abstracts could be sent to the consul every month, to be transmitted from the three departments to the secretary of the American embassy in Paris, who could select such parts as thought necessary to inform Congress. Such a record would reveal “the extent and importance of the Commercial Intercourse between America and France … and it might furnish Government with hints that might prove exceedingly beneficial with respect to forming Commercial Treaties, or partial Regulations of Trade.” If published, it would help individuals in their trading ventures. Publication of names of passengers might lead to discovery of persons supposed dead, thus preventing much litigation over property. TJ’s superior sagacity will suggest other advantages or perhaps discover obstacles making it impracticable.
“Allow me to congratulate you on the auspicious nuptials of your eldest Daughter, and to thank you for the Intelligence that both she and Maria are in health; may that invaluable Blessing ever give a zest to all their other Enjoyments!” He has again become a resident of Le Havre, and it will always make him happy to be able to render TJ any service. If he is honored with any letters, they may be addressed to himself or in care of his friends Messrs. Le Mesurier & Cie.
